This opinion is subject to administrative correction before final disposition.




                                 Before
                   DEERWESTER, HACKEL, and KIRKBY
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                       Naykiyah J. BRASWELL
                    Seaman Apprentice (E-2), U.S. Navy
                               Appellant

                                No. 202200162

                           _________________________

                           Decided: 28 September 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                  Military Judge:
                                  Angela J. Tang

 Sentence adjudged 10 May 2022 by a special court-martial convened at
 Washington Navy Yard, Washington, D.C., consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: confinement for
 forty-five days and a bad-conduct discharge. 1

                                For Appellant:
                   Lieutenant Daniel E. Grunert, JAGC, USN




 1   Appellant was credited with forty-two days of pretrial confinement credit.
                United States v. Braswell, NMCCA No. 202200162
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2